Bell, J.
We are of the opinion that there is no error in the judgment. The main question upon the trial below was, whether tire appellants were common carriers or not. This question was fairly submitted by the court to the jury, under proper instructions concerning the liability of common carriers. There is a great diversity of decision upon questions arising upon this interesting branch of the law, and courts have sometimes been found Willing to strain principles for the sake of attaining what has been thought to be the justiS of the particular case. But the old rule that the common carrier is answerable for all losses which are not occasioned by the act of God and public enemies, is founded alike in justice and in sound policy, and ought never to be departed from. Chancellor Kent expresses his admiration of “ the steady and firm support which the English courts of justice have uniformly and inflexibly given to the salutary rules of law on this subject, without bending to popular sympathies, or yielding to the hardships of a particular case.” In the present case, although it is shown that the carriers acted with caution and prudence, it cannot be said that the loss was occasioned by the act of God, or that it might not have beén prevented by some possible degree of caution and effort.
We think there was no error in rejecting the testimony of the witness Oakes. It was not offered upon the general question whether the defendants below were common carriers or not; but it was evidently intended to contradict or vary the written contract entered into by the parties. The rule of evidence which rehuir ed the court to reject such testimony is too familiar for discussion or remark.
The judgment of the court below is affirmed.
Judgment affirmed.